
	
		II
		111th CONGRESS
		1st Session
		S. 2732
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to promulgate regulations to prohibit the use of certain
		  portable electronic devices in the cockpit of commercial aircraft during flight
		  and to conduct a study of the safety impact of distracted
		  pilots.
	
	
		1.Short titleThis Act may be cited as the
			 Focused Flying
			 Act.
		2.Restriction on use of
			 portable electronic devices
			(a)In
			 generalFlight crew members
			 on a commercial aircraft are prohibited from using any portable electronic
			 device while in the cockpit of such aircraft during flight except for—
				(1)uses that are directly related to flight
			 operations or safety;
				(2)the collection of
			 data in connection with safety; or
				(3)other purposes
			 approved by the Federal Aviation Administration.
				(b)Defined
			 termIn this section, the term during flight means
			 the period beginning at the time a commercial aircraft leaves the gate at the
			 airport of origin and ending at the time the aircraft arrives at the gate at
			 the destination airport.
			(c)RulemakingNot
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator of the Federal Aviation Administration, exercising the authority
			 provided under section 44701(a)(5) of title 49, United States Code, shall
			 promulgate regulations to enforce the restriction set forth in subsection
			 (a).
			(d)Effective
			 dateThe restriction set forth in subsection (a) shall take
			 effect on the date on which the regulations are issued pursuant to subsection
			 (c).
			3.Study
			(a)In
			 generalThe Administrator of
			 the Federal Aviation Administration shall review relevant air carrier data and
			 carry out a study—
				(1)to identify common sources of distraction
			 for the cockpit flight crew on commercial aircraft; and
				(2)to determine the safety impacts of such
			 distractions.
				(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that contains—
				(1)the findings of
			 the study conducted under subsection (a); and
				(2)recommendations
			 about ways to reduce distractions for cockpit flight crews.
				
